Title: Horatio G. Spafford to Thomas Jefferson, 30 June 1817
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          
            Respected Friend—
            Albany,
6 Mo. 30, 1817.
          
          Although I have not any thing to communicate that might Seem to excuse this Letter, yet, being about to remove from this State, & to abandon, for years, my late pursuits, I feel a desire to apprize thee of my intention & prospects. Weary of literary labors, I am Soon going to my farm, with an intention to
			 devote 10 years to settling & improving my land, & my fortune. I own Some good land, in Venango Co., Pennsylvania, near Franklin, where is a Post Office, & where I spend the present Summer. By autumn, or certainly by next Spring, I hope to have my own log-house ready for my family. If I have tolerable success, I hope to be able to sell some of my land, which is entirely wild, & make this pay in part for improving the rest—& thus
			 provide a competency for old age.
          I am here to put in operation the invention of which I spoke, in a letter, written near 2 years’ since. Nothing will prevent success, but want of capital. With 10,000 dolls., I could make 20,000, in 1 year. It is my main object, in seeking to acquire money, that I may have Some to operate with in this way.
          Thy old age is unclouded; & none more rejoice at it than myself. May it long continue, & thy example add lustre to America & this age, is the Sincere & fervent prayer, of, thy grateful friend,
          Horatio G. Spafford.
        